     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KARRI DALTON as the Personal Representative of the
Estate of NIKKI BASCOM, deceased, and Next Friend to
M.B., a minor child, and A.C., a minor child,

       Plaintiff,

v.                                                   Case No. 17-cv-1143 WJ-GBW

TOWN OF SILVER CITY, ex rel.
SILVER CITY POLICE DEPARTMENT,
SILVER CITY POLICE CHIEF ED REYNOLDS,
CAPTAIN RICKY VILLALOBOS,
THE ESTATE OF MARCELLO CONTRERAS,

        Defendants.

          JOINT STATUS REPORT AND PROVISIONAL DISCOVERY PLAN

       Pursuant to FED. R. CIV. P. 26(f), a meeting was held on August 17, 2021 and was

attended by:

       IVES & FLORES, PA
       Laura Schauer Ives
       925 Luna Circle NW
       Albuquerque, NM 87102
       (505) 364-3858

       THE KENNEDY LAW FIRM, PC
       Joseph P. Kennedy
       1000 2nd Street NW
       Albuquerque, NM 87102
        (505) 244-1400

       Attorneys for plaintiffs

       JARMIE & ROGERS, P.C.
       Cody R. Rogers
       2540 El Paseo Road Suite D
       Las Cruces, New Mexico 88011
       (575) 288-1453

       Attorneys for Silver City Defendants

                                              1
     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 2 of 15




       And

       MILLER STRATVERT, P.A.
       Luke A. Salganek
       P.O. Box 1986
       Santa Fe, N.M. 87504-1986
       (505) 995-6405 (Direct)
       (505) 989-9614 (Main)
       (505) 989-9857 (Fax)
       lsalganek@mstlaw.com

       Attorney for the Estate of Marcello Contreras


                                   NATURE OF THE CASE

       Plaintiff brings this suit on behalf of the two minor children of Nikki Bascom, decedent.

She alleges wrongful death pursuant to 42 U.S.C. § 1983, the New Mexico Tort Claims Act and

the New Mexico Wrongful Death Act. She alleges deprivations of Nikki Bascom’s rights

guaranteed by the Fourth Amendment and the Fourteenth Amendment to the United States

Constitution. Defendants deny Plaintiff’s allegations.

             AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES

       Plaintiff intends to file: Plaintiff does not intend to file any amendments.

Plaintiff(s) should be allowed until October 1, 2021 to move to amend the pleadings and to join

additional parties in compliance with the requirements of Fed. R. Civ. P. 15(a).

       Defendants intend to file: Defendant does not intend to file any amendments.

        Defendants should be allowed until October 8, 2021 to move to amend the pleadings and

to join additional parties in compliance with the requirements of Fed. R. Civ. P. 15(a).

                                        STIPULATIONS

       The parties hereto stipulate and agree that venue is properly laid in this District; that the

United States District Court for the District of New Mexico has jurisdiction of the parties and the

subject matter.
                                                 2
     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 3 of 15




       The parties are willing to further stipulate to the facts which are admitted in Silver City

Defendants’ Answer to the Complaint.

                               PLAINTIFF’S CONTENTIONS:

       On April 21, 2016, Marcello Contreras, a captain with the Silver City Police Department,

shot and killed Nikki Bascom. He then killed himself. Contreras had engaged in a series of criminal

acts. Contreras had illegally entered and remained in Bascom’s home. Contreras had stopped

Nikki’s car and stolen her cell phone. Contreras had threatened Nikki Bascom’s supervisor.

Contreras had threatened suicide previously. Contreras was also following Bascom around

town.Earlier in the day, Contreras—on duty, in uniform, in his police unit and carrying a gun—

blocked Nikki Bascom when she was driving. He reached into her car and “ripped’ her cell phone

from her hand. Nikki reported the incident to Chief Reynolds.

       Contreras committed one or more crimes when he forced Nikki to pull over to the side of

the road and took her phone. Nikki immediately drove to the offices of the SCPD and reported to

Chief Reynolds that Contreras had forced her off the road and taken her phone. Nikki later reported

the crime to Grant County Deputy Arrellano. Nikki stated facts that amounted to probable cause

to believe that Contreras had committed domestic violence and other felony crimes. Captain

Villalobos interviewed Nikki to initiate an internal affairs investigation, not a criminal

investigation. Neither Captain Villalobos nor Chief Reynolds told Nikki that they would not

investigate the incident as a crime, and Nikki had no way of knowing that when she reported

criminal activity to the chief and a captain of SCPD that her report would not be treated as would

any other report of criminal activity. Indeed, Chief Reynolds and Captain Villalobos never

investigated a crime. The most experienced SCPD detective in domestic violence investigations

was also in the office. No one from SCPD referred the investigation of Nikki’s allegations that

Contreras had forced her from the road and forcibly stolen her phone to an outside agency for
                                                3
     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 4 of 15




investigation. No one from the SCPD documented Nikki’s report that Contreras had forced her

from the road and stolen her phone in a verbal incident report or on CADs. Neither Chief Reynolds,

Captain Villalobos, nor any officer from the SCPD made any attempt to apprehend Contreras or

take him into custody. Deputy Arrellano received the same information about the criminal acts of

false imprisonment, battery and robbery, but he did nothing because Nikki Bascom had already

reported it to another agency.

       The defendants violated Nikki Bascom’s civil and constitutional rights and were negligent

in how they investigated the crimes of Contreras. First, Silver City had a policy that it would not

criminally investigate an officer. Instead, Silver City had a policy of referring criminal

investigations to an outside law enforcement agency while conducting an internal affairs

investigation. Pursuant to Silver City policy, in referring criminal investigations to an outside

agency, Reynolds’ would not inform the agency of any facts related to the criminal act. Neither

Chief Reynolds nor Captain Villalobos told Nikki Bascom that they would not investigate

Contreras criminally. When Nikki Bascom reported Contreras’ criminal act to Grant County

Deputy Arrellano, he did nothing because she had already told another agency (Silver City) about

the criminal act. Second, all defendants knew that Nikki Bascom wanted Contreras out of her

house. Contreras had no right to be in her house and was a trespasser and a felon, having illegally

entered her home.

       Plaintiff alleges a deprivation of Fourth Amendment rights in Contreras’ stop of Nikki and

the taking of her cell phone, and Silver City’s ratification of the stop and in all defendants’

approval, acquiescence and ratification of Contreras’ illegal entry into Bascom’s home. Plaintiff

alleges a Fourth Amendment violation in Contreras’ killing of Nikki. Plaintiff alleges a Fourteenth

Amendment equal protection violation in the treatment of her differently from a crime victim who

did not have a relationship with a law enforcement officer. Plaintiff contends that the failure of
                                                4
     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 5 of 15




Chief Reynolds to arrest Contreras was arbitrary, capricious and shocking to the conscience.

Plaintiff contends all defendants violated their statutory duties as law enforcement officers, were

negligent, and that this negligence led to the death of Nikki Bascom. Plaintiff further alleges claims

for loss of consortium.

                                DEFENDANTS’ CONTENTIONS

       Silver City Defendants generally deny plaintiffs’ allegations that any act or failure to act

on their part resulted in any harm to plaintiffs or their decedent. More specifically, Silver City

Defendants hired Mark Contreras as a police officer in 2001. He passed an FBI background check

and pre-academy psychological screening. He was generally well-regarded as a police officer

during his employment with the Silver City Police Department and had no serious performance

issues during the majority of his employment. At all times preceding Ms. Bascom’s death, Silver

City Defendants were unaware of the domestic violence Plaintiffs now allege; indeed, Ms. Bascom

denied any such domestic violence to even her closest friends and family. Although it is easy to

view the situation with the benefit of hindsight, this is not the appropriate analytical framework,

and Silver City Defendants did not have this luxury on April 21, 2016. Silver City Defendants

were forced to react to a dynamic, rapidly developing situation involving Contreras’ actions, and

did so in a manner constituted with their constitutional and legal obligations.

                              PROVISIONAL DISCOVERY PLAN

       The parties jointly propose to the Court the following discovery plan:

List all witnesses who, at this time, you think will either testify or be deposed, giving their name,
title, address and a brief summary of their testimony. It is insufficient to list witnesses’ addresses,
save for clients, “in care of counsel.”

Plaintiff’s Witnesses:

           1. Karri Dalton
              c/o Ives & Flores, PA
              925 Luna Circle NW
                                                  5
Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 6 of 15




       Albuquerque, NM 87102
       Phone No. (505) 364-3858

       And

       Kennedy Law Firm, PC
       1000 2nd St. NW
       Albuquerque, NM 87102
       Phone No. (505) 244-1400

       Ms. Dalton is expected to testify as to her knowledge of the events detailed in the
       Complaint. Ms. Dalton is also expected to testify as to her knowledge of Nikki
       Bascom’s relationship with Marcello Contreras, as well as the way in which Nikki’s
       murder has effected Karri Dalton’s grandchildren, M.B. and A.C.

    2. Jory Bascom
       509 Los Pinos
       Silver City, NM 88061
       Phone No. (575) 956-7081

       Jory Bascom is Nikki Bascom’s brother. Jory Bascom is expected to testify as to
       his knowledge of the events detailed in the Complaint.

    3. Bob Dalton
       P.O. Box 9
       Vernal, Utah 84078
       Phone No. (935) 828-1123

       Bob Dalton is Nikki Bascom’s grandfather. Bob Dalton is expected to testify as to
       his knowledge of the events detailed in the Complaint.

    4. Agent Moises Moscoro
       4055 Sonoma Ranch Rd.
       Las Cruces, New Mexico
       Phone No. 575-636-7990
       Phone No. 575-382-2546

       Agent Moises Moscoro is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    5. Jennifer White
       Work Address:
       Hidalgo Medical Services
       Address: 530 E. DeMoss Street
       Lordsburg, NM 88045
       Phone No. 575-956-5904

                                        6
Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 7 of 15




       Jennifer White is a former co-worker of Nikki Bascom. She is expected to testify
       as to her knowledge of the events detailed in the Complaint.

    6. Lori Wallon
       Work Address:
       Hidalgo Medical Services
       Address: 530 E. DeMoss Street
       Lordsburg, NM 88045
       Phone No. 575-543-5574

       Lori Wallon is a former co-worker of Nikki Bascom. She is expected to testify as
       to her knowledge of the events detailed in the Complaint.

    7. AJ Lindsey
       Ed Reynolds Ex-Wife
       575-388-3121
       Address unknown

       A.J. Lindsey is Ed Reynolds ex-wife. She is expected to testify as to her knowledge
       of the events detailed in the Complaint.

    8. Rachel Sierra
       El Refugio
       800 S Robert St.
       Silver City, NM 88061
       (575-538-2125

       Rachel Sierra is a manager at El Refugio. She is expected to testify as to her
       knowledge of the events detailed in the Complaint.

    9. Tammy Dean
       El Refugio
       800 S Robert St.
       Silver City, NM 88061
       575-538-2125

       Tammy Dean is a case worker at El Refugio. She is expected to testify as to her
       knowledge of the events detailed in the Complaint.

    10. Darrick Nelson
        26 Cold Springs Ranch Rd.
        Silver City, NM
        Phone No. 361-688-4436

       Darrick Nelson was Nikki Bascom’s boss at Hidalgo Medical Services. He is
       expected to testify as to his knowledge of the events detailed in the Complaint.

                                        7
Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 8 of 15




    11. Tami Armijo
        Phone number unknown
        2711 N. Leslie Rd.
        Silver City 88061

       Tami Armijo is Mark Contreras’ ex-wife. She is expected to testify as to her
       knowledge of the events detailed in the Complaint.

    12. Kelli Sierras
        Phone No. (575) 405-6943
        1304 Serena Court
        Silver City, NM 88061

       Kelli Sierras was a close friend of Nikki Bascom. She is expected to testify as to
       her knowledge of the events detailed in the Complaint.

    13. Brent Bascom
        P.O. Box 318
        Jensen, UT 84035
        Phone number: (970) 250-2928

       Brent Bascom is Nikki Bascom’s father. He is expected to testify as to his
       knowledge of the events detailed in the Complaint.

    14. Ed Reynolds - Silver City Police Department Police Chief
        1011 N Hudson St.
        Silver City, NM 88061
        Phone: (575) 538-3723

       Police Chief Ed Reynolds is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    15. Captain Ricky Villalobos - Silver City Police Department
        1011 N Hudson St.
        Silver City, NM 88061
        Phone: (575) 538-3723

       Captain Ricky Villalobos is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    16. Silver City Police Department administrators, agents and employees
        1011 N Hudson St.
        Silver City, NM 88061
        Phone: (575) 538-3723

       Silver City Police Department administrators, agents and employees are expected
       to testify as to their knowledge of the events detailed in the Complaint.
                                        8
Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 9 of 15




    17. Deputy Frank Gomez - Grant County Sheriff’s Department
        1400 Highway 180 East
        Silver City, NM 88061
        Phone (575) 574-0000

       Deputy Frank Gomez is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    18. Deputy Jacob Villegas - Grant County Sheriff’s Department
        1400 Highway 180 East
        Silver City, NM 88061
        Phone (575) 574-0000

       Deputy Jacob Villegas is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    19. Deputy Adam Arellano - Grant County Sheriff’s Department
        1400 Highway 180 East
        Silver City, NM 88061
        Phone (575) 574-0000

       Deputy Adam Arellano is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    20. Grant County Sheriff’s Department administrators, agents and employees
        1400 Highway 180 East
        Silver City, NM 88061
        Phone (575) 574-0000

       Grant County Sheriff’ Department administrators, agents and employees are
       expected to testify as to their knowledge of the events detailed in the Complaint.

    21. Deputy Adam Arellano - Grant County Sheriff’s Department
        1400 Highway 180 East
        Silver City, NM 88061
        Phone (575) 574-0000

       Deputy Adam Arellano is expected to testify as to his knowledge of the events
       detailed in the Complaint.

    22. Sergeant Michael Yost - Grant County Sheriff’s Department
        1400 Highway 180 East
        Silver City, NM 88061
        Phone (575) 574-0000



                                       9
    Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 10 of 15




              Sergeant Michael Yost is expected to testify as to his knowledge of the events
              detailed in the Complaint.

          23. Amy Burns
              Phone number: (575) 956-3775

              Amy Burns is expected to testify as to her knowledge of the events detailed in the
              Complaint.

          24. Any witness identified and/or yet to be identified by Defendants, subject to
              objection;

          25. Any witness identified and/or yet to be identified in discovery, subject to objection;

          26. Any witness necessary for rebuttal; and

          27. Any witness necessary to establish a foundation or authenticate evidence.

          28. Plaintiff reserves the right to call any other witness identified at a later date.

Silver City Defendants’ Witnesses:

      1. Chief Ed Reynolds
            Silver City Police Department

      2. Captain Ricky Villalobos
            Silver City Police Department

      3. Sergeant Joseph Arredondo
            Silver City Police Department

      4. Captain Freddie Portillo
            Silver City Police Department

      5. Captain Javier Hernandez (Ret.)
            Silver City Police Department

      6. Lieutenant James Cruzan
            Silver City Police Department

      7. Detective Christine Starr (Ret.)
            Silver City, NM

             These officers are expected to testify as to their knowledge regarding allegations
      contained in Plaintiff’s Amended Complaint.

      8. Sergeant Frank Gomez
                                                 10
Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 11 of 15




        Grant County Sheriff’s Department

 9. Deputy Jacob Villegas
       Grant County Sheriff’s Department

 10. Detective Adam Arrellano
        Grant County Sheriff’s Department

 11. Sergeant Michael Yost
        Grant County Sheriff’s Department

        These officers are expected to testify as to their knowledge regarding allegations
 contained in Plaintiff’s Amended Complaint.

 12. Agent Moises Mascorro
        New Mexico State Police

         Agent Mascorro is expected to testify as to his knowledge regarding the
 allegations contained in Plaintiff’s Amended Complaint.

 13. Tammy Dean
        El Refugio, Inc.
        Silver City, NM

        Ms. Dean is expected to testify regarding her interactions with Nikki Bascom on
 the day of the incident giving rise to this lawsuit.

 14. Kelli Sierras
        Silver City, NM

 15. Chris Sierras
        Silver City, NM

         Kelli and Chris Sierras are expected to testify as to their knowledge regarding the
 allegations contained in Plaintiff’s Amended Complaint and their interactions with Nikki
 Bascom and Mark Contreras on the day of the incident giving rise to this lawsuit.

 16. Derrick Nelson, MD
        Silver City, NM

       Dr. Nelson is expected to testify regarding his interactions with Nikki Bascom
 and Mark Contreras.

 17. Kari Dalton
        c/o Kennedy Kennedy & Ives



                                         11
     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 12 of 15




              Ms. Dalton is expected to testify as to her knowledge regarding the allegations
       contained in Plaintiff’s Amended Complaint.

       18. Any witness identified or called by Plaintiff and/or Co-Defendant or through
           discovery.

       19. Any witness necessary to authenticate or provide foundation necessary for the
           admission of any evidence.

Estate of Marcello Contreras’ Witnesses:

       1. Any witness identified by the parties or called by the parties or identified through
          discovery.

       2. Any witness necessary for rebuttal.

       3. Any witness necessary to authenticate documents or provide foundation for evidence.

       4. The Estate of Marcello Contreras reserves the right to call any other witness
          identified at a later date


Plaintiffs’ Exhibits:

       There are various police reports, records and video recordings that are relevant to the

complaint. Plaintiff has made no decision on exhibits for trial.

Silver City Defendants’ Exhibits:

       Silver City Defendants generally identify the documents previously produced in response

to Plaintiff’s discovery requests, Bates Nos. TOSC 000001-001560.             Silver City Defendants

further identify documents produced by Plaintiff and Grant County Defendants as potential

exhibits. Silver City Defendants will further identify potential exhibits as discovery progresses.

Plaintiffs’ Experts:

       Plaintiffs have yet to identify any experts who will testify at trial but reserve the right to do

so and to supplement this disclosure in accordance with the Court’s orders, the Federal Rules of

Civil Procedure, and the local rules of this District.

Defendants’ Experts:
                                                  12
     Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 13 of 15




        Silver City Defendants have made no decisions regarding experts at this time, and reserve

the right to name experts in accordance with the Court’s scheduling order and the Federal Rules

of Civil Procedure.

        The Estate of Marcelo Contreras has made no decision regarding experts at this time, and

reserve the right to name experts in accordance with the Court’s scheduling order and the Federal

Rules of Civil Procedure.

Provision Discovery Plan:

        Discovery will be needed on the following subjects: Plaintiffs’ claims and damages as

asserted in the Complaint, as well as Defendants’ defenses as asserted in their answer.

        Maximum of 25 interrogatories by each side to any other side. (Responses due 30 days

after service).

        Maximum of 25 requests for production by each side to any other side. (Responses due 30

days after service).

        Maximum of 25 requests for admission by each side to any other side. (Responses due 30

days after service).

        Maximum of 10 depositions by Plaintiff(s) and 10 by Defendant(s).

        Each deposition, other than of parties and experts, limited to maximum of 4 hours unless

extended by agreement of parties.

        Reports from retained experts under Rule 26(a)(2) due:

                  from Plaintiff(s) by November 12, 2021

                  from Defendant(s) by December 17, 2021

        Supplementation under Rule 26(e) due 30 days before the close of discovery.

        All discovery commenced in time to be complete by February 4, 2022.

        Other Items: N/A.
                                                13
    Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 14 of 15




                                    PRETRIAL MOTIONS

       Plaintiffs intends to file: Dispositive Motions; Motions in Limine; Discovery Motions (if

necessary); and Daubert Motions (if necessary).

       Silver City Defendants intend to file:         Motion for Summary Judgment; motions as

necessary regarding discovery; motions in limine; Daubert motions.

       The Estate of Marcelo Contreras may file Motion for Summary Judgment, motions in

limine, and whatever discovery motions are necessary.

                                  ESTIMATED TRIAL TIME

       The parties estimate trial will require 5 days.

       ____ This is a non-jury case.

       XXX This is a jury case.

       The parties request a pretrial conference one month before trial or as otherwise directed by

the Court.

                                         SETTLEMENT

       The possibility of settlement at this juncture is unknown. The parties are conferring

regarding the potential efficacy of a settlement conference, and will advise the Court regarding

their need for a settlement conference within 30 days.

                                         EXCEPTIONS

       None.

                                              APPROVED:

                                              IVES & FLORES, PA

                                              /s/ Laura Schauer Ives
                                              Laura Schauer Ives
                                              925 Luna Circle NW
                                              Albuquerque, NM 87102
                                              (505) 364-3858
                                                 14
Case 2:17-cv-01143-WJ-GBW Document 194 Filed 08/25/21 Page 15 of 15




                              laura@nmcivilrights.com

                              THE KENNEDY LAW FIRM, PC

                              /s/ Joseph P. Kennedy
                              Joseph P. Kennedy
                              1000 2nd Street NW
                              Albuquerque, NM 87102
                              Phone: (505) 244-1400
                              Fax: (505)244-1406
                              jpk@civilrightslaw.com

                              Attorneys for plaintiffs

                              JARMIE & ROGERS, P.C.

                              /s/ Cody R. Rogers
                              Cody R. Rogers
                              2540 El Paseo Road Suite D
                              Las Cruces, New Mexico 88011
                              (575) 288-1453
                              crogers@jarmielaw.com
                              Attorneys for Silver City Defendants



                              MILLER STRATVERT, P.A.

                              /s/ Luke A. Salganek
                              Luke A. Salganek
                              P.O. Box 1986
                              Santa Fe, N.M. 87504-1986
                              (505) 995-6405 (Direct)
                              (505) 989-9614 (Main)
                              (505) 989-9857 (Fax)
                              lsalganek@mstlaw.com

                              Attorney for the Estate of Marcello Contreras




                                15
